Citation Nr: 0713453	
Decision Date: 05/07/07    Archive Date: 05/17/07	

DOCKET NO.  03-00 436	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 RO decision.  In January 2006, 
the Board remanded the appeal.  


FINDINGS OF FACT

1.  The veteran manifested right-ear hearing loss disability 
at enlistment, but without evidence of any in-service 
worsening  

2.  Hearing loss disability in the left ear was first shown 
35 years after separation from service, and there is no 
competent evidence relating such hearing loss to the 
veteran's active service or any aspect thereof.  

3.  Tinnitus was first documented 35 years after service and 
has not been related by competent evidence to the veteran's 
active service or any aspect thereof. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in mid-September 2001 and December 
2004; a rating decision in late September 2001 and November 
2002; a statement of the case in November 2002; and 
supplemental statements of the case in October 2004 and 
November 2006.  The September 2001 letter was sent before the 
initial adjudicative decision here.  This letter informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication or even the final RO 
adjudication (the November 2006 supplemental statement of the 
case) is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication (the November 2006 supplemental statement of the 
case).

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, __ F.3d __, No. 
2006-7303, 2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, the veteran's service medical records, service 
personnel records, and VA treatment records have been 
obtained.  The veteran's initial July 2001 claim specifically 
stated that he had not received any past medical treatment 
for either tinnitus or hearing loss.  Although the veteran 
testified at the RO and before the Board that he once 
underwent some form of audiometric testing in the late 1970s 
or 1980s on a single occasion, he also testified that he 
believed any such records would not be available.  Therefore, 
all known available evidence has been obtained, including 
evidence from an in-service hospitalization that had been the 
focus of the Board's January 2006 remand.  The Board finds 
that VA has satisfied its duty to assist the appellant.  

The Board considered referring this case for VA examination 
with a request for opinions.  See 38 U.S.C.A. § 5103A(d).  
But in the complete absence of any clinical or other 
objective evidence demonstrating an increase in hearing loss 
disability or tinnitus at any time during or for decades 
after service separation, there is no duty to obtain such 
examination.    

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  But aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability only 
when the auditory thresholds in any of the relevant 
frequencies for speech of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz (cycles per second) is 40 decibels or greater, or 
when the auditory thresholds for at least three of these 
relevant frequencies are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
caselaw has held that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

The veteran was provided a preinduction physical examination 
for enlistment into the US Navy in April 1965.  His ears were 
noted to be normal.  The only notation was that hearing was 
15/15 for each ear by whispered voice.  The veteran was 
actually enlisted for service on June 14, 1965.  

On June 16, 1985, literally within two days of enlistment, he 
underwent formal audiometric evaluation on the same day as an 
accompanying enlistment medical examination.  As pointed out 
in the Board's earlier remand, this audiometric examination 
revealed that the veteran's hearing was not entirely normal.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
40
25
LEFT
25
20
25
35
35

The RO reported in a Statement of the Case that this 
audiometric examination met the requirements for recognition 
of hearing loss disability at 38 C.F.R. § 3.385 for both 
ears.  But in fact, only the right ear met the requirements 
for recognized hearing loss disability (because of the 
40-decibel threshold for the right ear at 3000 Hertz).  This 
audiometric examination did reveal a degree of preservice 
hearing loss disability in the right ear, and there is 
certainly no evidence or argument that the veteran had 
somehow undergone a significant degree of hearing loss 
disability in the first two days of his enlistment in the 
military.  Because this formal audiometric evaluation was 
conducted coincident with the veteran's enlistment 
examination, the presumption of soundness did not attach.  
Rather, this evidence showed evidence of pre-service hearing 
loss in the right ear at the time of enlistment.

The veteran has argued that hearing loss disability was 
attributable to his training as a radio operator and service 
personnel records do indicate that he likely entered such 
training from September 1965 through February 1966, however, 
no training is listed in he veteran's DD Form 214.  However, 
a careful and comprehensive review of the service medical 
records fails to reveal any complaints by the veteran or 
findings by competent clinicians that the veteran had any 
tinnitus and any increase in any preservice hearing loss.  
The veteran was eventually hospitalized and referred for 
evaluation of a serious migraine headache problem that was 
found to have existed since the veteran was 12 or 13 years 
old and for which the veteran was honorably separated as a 
result of a formal Medical Evaluation Board (MEB).  

In June 1966, three months after the veteran was separated 
from service, he filed a claim for service connection for his 
migraine headaches that had resulted in his separation from 
service.  He did not claim any form of hearing loss or 
tinnitus at this time.  Service connection for migraine 
headaches was denied based on the findings of a board of 
three medical officers that concluded that the veteran's 
migraine headache disability had long preceded service and 
had not been aggravated during service.  

The veteran next filed a claim for service connection for 
hearing loss and tinnitus in July 2001, at age 55, almost 
35 years after separation from service.  In testimony at the 
RO in March 2004, he contended that his current hearing loss 
disability and tinnitus were attributable to acoustic trauma 
to which he was exposed during service training as a radio 
operator.  He said he felt that his "hearing problems really 
started about February, I think it was '66."  Of course, he 
was separated the following month in March 1966.  When asked 
about post-service exposure to loud noise, the veteran 
reported that he spent a good number of years driving trucks 
for various companies, "and just the sound of the roar of the 
engine from the trucks and stuff like that, heavy dock 
equipment...."  He said he left truck driving for a while but 
returned to it in 1955..."and those are very noisy trucks, 
they're like the Frito-Lay trucks and you sat right on top of 
the engine...."  When asked when he was experiencing hearing 
loss, the veteran reported "Toward the latter part of my 
working years."  He reported that following his marriage in 
1972 to a nurse, he had at some point gone for some form of 
audiometric testing where he was told that nothing could be 
done for his tinnitus and "at the time I really didn't need 
hearing aids...."  The veteran's testimony before the Board 
in August 2005 was largely consistent with his earlier 
testimony, except that he reported that his first clinical 
hearing examination probably occurred around 1980 or maybe 
even later.  

VA outpatient treatment records in December 2001 reveal that 
the veteran received VA audiometric testing which at this 
time showed that he met the requisite criteria for 
recognition of hearing loss disability under 38 C.F.R. 
§ 3.385 for each ear, based both upon pure tone decibel 
thresholds and speech recognition scores of 92 percent.  The 
finding in 2001 was that the veteran demonstrated "mild to 
moderate sensorineural hearing loss for both ears."  His 
complaints of tinnitus were also first clinically documented 
at this time. The examining VA audiologist noted the 
veteran's reported 35-year history of hearing loss and 
tinnitus as well as his reported history of only military 
noise exposure.  But the audiologist made no further comment 
as to the etiology of any hearing loss or tinnitus.  

The Board concludes that service connection is not warranted 
for bilateral hearing loss disability or for tinnitus.  Some 
hearing loss disability in the right ear was objectively 
documented at the time the veteran was enlisted for service, 
as reflected in an audiometric examination performed two days 
after the veteran was enlisted.  Accordingly, as noted above, 
the presumption of sound condition and aggravation does not 
apply with regard to the right ear hearing loss.  But there 
is a complete absence of any competent clinical or other 
objective evidence that shows that the veteran underwent any 
increase in right-ear hearing loss disability, either through 
natural progress or beyond what would be accepted as natural 
progress, anytime during the remainder of his approximate 
nine months of active military service. Similarly, while 
there is evidence of hearing loss (but not hearing loss 
disability in the left ear) at enlistment, see Hensley, 
supra, there is no evidence of worsening of that left-ear 
hearing loss that was present at enlistment or any competent 
evidence of left-ear hearing loss or of tinnitus for many 
years after separation from service.

Although the veteran contends that his current hearing loss 
disability, decades after service, is causally attributable 
to radio school he attended during service, he does not have 
the requisite medical expertise to provide a competent 
clinical opinion on such matters.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

In this regard, it is noteworthy that the service medical 
records (excluding the audiometric examination taken at 
enlistment) contain no complaints by the veteran or findings 
by any medical personnel that the veteran had any degree of 
hearing loss or tinnitus at any time during military service.  
The veteran was actually hospitalized for the purpose of 
evaluating his significant migraine headache disability at 
the end of his short period of military service, and these 
hospitalization records also fail to include any mention or 
finding of hearing loss or tinnitus.  Immediately after 
service and in response to a claim for service connection for 
migraine headaches, the veteran underwent a VA examination in 
August 1966.  This examination is also notably silent for any 
complaints by the veteran of hearing loss or tinnitus; 
indeed, there were no clinical findings of either such 
condition on this examination.

Hearing loss disability in the left ear for VA purposes and 
the first documented complaints of tinnitus occur in 2001, 
when the veteran was 55 years old, almost 35 years after he 
was separated from his nine-month period of active military 
service.  Moreover, until many years after service, there was 
no indication of any problems with the right ear, including 
any worsening of the right-ear hearing loss that was present 
at enlistment.  Absent evidence of an increase in the 
disability during service, the record does not reflect that 
the right-ear hearing loss disability noted at enlistment was 
aggravated during service.  In testimony at the RO, the 
veteran clearly reported that he spent many years of post-
service employment as a truck driver and he clearly 
identified that as a loud noise occupation.  It is also 
noteworthy that in this hearing, when asked about when he was 
experiencing problems with hearing loss, the veteran reported 
"toward the latter part of my working years."

The Board is very mindful of the veteran's testimony and his 
sincere efforts and is very appreciative of the veteran's 
testimony.  Very regrettably, the evidence is not favorable 
to the veteran's claims.

In summary, the veteran had a right-ear hearing loss 
disability and left-ear hearing loss at the time of 
enlistment.  But there is no indication that right-ear 
hearing loss disability or left-ear hearing loss was 
aggravated or increased in severity beyond its ordinary 
progress at any time during or for decades after the veteran 
was separated from military service.  Also, the evidence 
indicates that left ear hearing loss disability was not 
manifested until many years after service.  In addition, the 
first documented objective complaints of tinnitus also 
occurred 35 years after separation from service.  Since a 
preponderance of the evidence is against the claims, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


